Dissenting Opinion
Achor, P. J.
I do not concur in the majority opinion in this case. My opinion is based entirely upon a consideration of various aspects of Interrogatory number 3.
In my opinion there is nothing complex or compound about the interrogatory. Although it began with the word “If,” it assumed, as did the pleadings, the evidence and the parties in the trial court, that an “arrangement existed with reference to the sale and distribution of Pepsi Cola between the plaintiff and defendant during the years referred to in plaintiff’s *20complaint.” This fact was not in issue and required no finding by the jury. The only question to be answered was “whether or not the parties agreed on any time when it (the arrangement) would terminate or end.” The phrase “any time” is clear and concise and can be construed only as meaning any time, whether fixed or determinable. The interrogatory required only a simple answer of “yes” or “no” and was proper in its form. Therefore, the cases cited by appellee are not controlling.
This being an action for the breach of an alleged oral contract described by appellant as an “arrangement,” whether or not the parties agreed as to any time when the arrangement would terminate, was an issuable fact which was the proper subject of an interrogatory.
The jury specifically found that the parties had not agreed on any time when the “arrangement” would terminate or end. Some “time,” fixed or determinable, for termination, is an essential element of every contract. An “arrangement” without any time when it would terminate or end is lacking in mutuality and is not a contract. Fowler Utilities Company v. Gray (1906), 168 Ind. 1, 79 N. E. 897; International Shoe Company v. Lacy (1944), 114 Ind. App. 641, 53 N. E. 2d 636; Grimm v. Baumgart (1951), 121 Ind. App. 626, 96 N. E. 2d 915.
The general verdict was for damages for breach of contract. The answer to Interrogatory number 3 contradicted, and was in irreconcilable conflict with, the general verdict. The answer was such as to exclude every conclusion authorizing recovery. Therefore, judgment was properly entered on the special finding.
Note.—Reported in 112 N. E. 2d 888.